PER CURIAM
Parents appeal from a juvenile court judgment assuming jurisdiction over their child, under ORS 419B.100(l)(c), based on allegations and findings that the child’s condition or circumstances endanger his welfare because both parents have a chemical abuse issue involving controlled substances, including methamphetamine. The Department of Human Services (DHS) concedes that the evidence with respect to father is not sufficient and that, therefore, the juvenile court erred in assuming jurisdiction. See Dept. of Human Services v. W. A. C., 263 Or App 382, 394, 328 P3d 769 (2014) (juvenile court jurisdiction is not warranted if one parent is able to safely parent the child). We agree with DHS that the evidence is not sufficient with respect to father and accept DHS’s concession of error. We therefore reverse the jurisdictional judgment.1
Reversed.

 Because we accept the state’s concession as to father and reverse the jurisdictional judgment, we do not address mother’s assignments of error.